DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29, 2021 has been entered.
Status of the Claims
Claims 1-20 have been cancelled.  New Claims 21-32 have been added.
Applicant is advised that the amendment to the specification, i.e. adding paragraph [0031] has not been entered as the paragraph constitutes new matter.  When filing an RCE no additional paragraphs can be added to the specification.  Applicant is also advised that the last paragraph of the specification is numbered as [0029] which was filed June 18, 2020 as such the numbering of the paragraphs is incorrect and should be [0030] the sequence of paragraph numbering has to be maintained throughout prosecution on the merits.  If applicant wants to add a paragraph to the Specification the complaint way is to add new subject matter by filing a Continuation-in-part application not an requested for continued examination.  A new matter rejection will be made, and applicant is required to either cancels paragraph [0031] filed on December 29, 2022 and continue with the originally filed specification as an RCE type application.  Or, applicant must re-file as a continuation-in part type application.
Specification
The amendment filed 12-29-2021 adding paragraph [0031] is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  The reference to Wikipedia per year 2017 the commercial bubble drinks as well as the design in an unconventional way soaked versus cooked was never described in the originally filed specification or the distinction between the cooked and soaked was not originally taught.  In the specification paragraph[0017] applicant teaches that to prepare the pearl from of chia seeds, soak the chia seeds for a predetermined period, resulting in the absorption of liquid by the chia seeds, and the chia seeds swells to a jell like consistency when soaked.  There is no comparison in the originally filed specification regarding the soaking versus cooking.  The paragraph adds new matter.  Applicant is required to cancel the new matter in the reply to this Office Action.  Accordingly, the originally filed specification dated 6/18/2020 is the specification which is being examined.
Claim Rejections - 35 USC § 112
Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant has not teaching in the specification regarding the bubble tea does not contain milled tapioca starch.  Applicant teaches that chia seed do not have to be ground or milled. See the specification paragraph [0019].  There is no teaching in the originally filed specification about milled tapioca starches.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 21-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 21, the preamble recites “A bubble (pearl, boba) beverage comprises a mixture of liquid, flavor agents and tapioca balls”, then applicant recites wherein the improvement comprises mixture of liquids, flavor agents and chia seeds free of milled tapioca starch.  The Jepson claim format is not correct, and the preamble is not correct. Applicant is teaching in the specification replacing tapioca balls or pearls found in bubble tea, milk tea or boba drinks with chia seeds.  Applicant should draft the claim in clear, meaningful language and draft as to what the composition is and positively recite the ingredients of the bubble tea beverage or the composition of the beverage.   Applicant should use consisting of language which closes the claim up to additional ingredients and should not use negative limitations “without milled tapioca starch”   The claim interpretation as written is as follows:  The preamble states that the composition is 1)a mixture of liquids, 2)tapioca balls, pearls or boba , 3) flavor agents.  The “comprises” or comprising language opens up the claim to additional ingredients.  In claim 21, applicant then recites that the improvement comprises: 1) a mixture of liquids, 2) flavor agents, 3) chia seeds and 4) no milled tapioca starch.  When interpreting the claim the composition applicant has repeated mixture of liquids and flavor agents, so it does not further limit the preamble. Applicant has added chia seeds and also indicates there is no milled tapioca starch.  The claim can include tapioca balls and chia seeds as presently drafted.  Applicant is advised to draft the boba beverage positively including the compositional ingredients.  When drafting the Jepson Claim, applicant has to recite in the preamble all the prior art bubble tea composition and then recite what the improvement is, in applicant’s application, the improvement is replacing the tapioca with chia seeds.  A Jepson claim is one where the preamble makes some kind of statement that relates to the state of the prior art, and then claims an improvement over the prior art. Jepson format allows the patentee to use the preamble to recite elements or steps of the claimed invention which are conventional or known.  Suitable correction is required.  Also, applicant reciting that the chia seeds are natural plant seeds in claim 21 and 24, is superfluous and does not further limit the composition.  Are chia seed artificial or other than plant materials?
Regarding claims 22 and 23 applicant has indicated that the liquid and the flavoring agent can be the same.
Claims 24-32 are drafted as a hybrid or “mixed” claim which includes two statutory classes invention, a composition and a method of making a composition.  Applicant has originally drafted a composition claim, the mixing, thickening, soaking, temperature are all method limitations and does not further limit the composition claim and also renders the claims indefinite.  When claim a composition, applicant can add to the composition, applicant include amounts of the compositional ingredients. Applicant should draft claim 25 as an independent method claim and it should not depend from the composition.  Applicant is claiming a process by product which is improper.  The only proper claim is by drafting a method claim and then claiming the product by that method.
In claims 28-29 and 31-32 applicant has used improper Markush language, the claim should read as follows wherein the liquid is selected from the group consisting of tea, coffee, milk products, non-dairy milk products, yogurt, ice cream, fruit juices and water.  The Markush group is interpreted as “tea or coffee or milk products… or water”. 
In claim 30 it not clear what the improvement is or what applicant means by pudding from of chia seeds.

Claims 24-29 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Method steps do not further limit the composition.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding claim 27, the beverage consisting of a “beverage for hot consumption, cold consumption or iced consumption” does not further limit the composition.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 30-32 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Joanna Soh  by https://www.youtube.com/watch?v=p7HvNeEJ-EY, posted April 29, 2016.  Soh teaches making a chia pudding, which includes using soaking the chia seed in milk or green tea which is chilled in the refrigerator.  Joanna Soh teach specifically teach soaking overnight in the refrigerator which provides a temperature in the range of 32-40oF which is temperatures which refrigerators run and the dark environment proviso is met by the refrigerator which is dark thereby anticipating applicant’s invention as claimed.  A pudding comprising chia seeds has been fully taught and suggested by Soh.
Claim 21-29 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Humblebee & me, “Chia Seed Bubble Tea”, published 4-26-2013.
Humblebee & Me teach adding chia seeds to a beverage by adding a tablespoon of chia seeds to a 500 milliliters of iced fruit tea.  The chia seed swell after 5 minutes of soaking and the beverage is suitable for consumption.  Humblebee & Me teach that the chia seeds when soaked expand into “little jelloid balls”.  Humblebee& Me teach that the chia seeds include omega-3 fatty acids, healthy fats, fiber, protein and calcium.  The beverage as taught by Humblebee & Me fully anticipates applicant’s method and/or beverage.  Applicant’s recitation of 3 teaspoons for 3 hours or 1 teaspoon per hour in 8 ounces of water, has been inherently met by the teachings of Humblebee & Me because the chia seeds inherently will swell and absorb about 10-12 times their weight in liquid.  This is an inherent characteristic of all chia seeds.  Applicant’s method of replacing tapioca balls in traditional Boba drinks and replaced with chia seeds has been fully taught and described by Humblebee & Me and anticipates applicant’s invention as claimed.  It is maintained that the Boba drink as taught and described by Humblebee & Me fully anticipates applicant’s invention.
Claims 21-29 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by “Chocolate Rooibos Chia Seed Bubble Tea”, Jeannette’s Healthy Living, published May 22, 2014.
Rooibos Chia Seed Bubble Tea recipe and publically available disclosure is a bubble or Boba tea wherein the tapioca balls conventionally used in preparing bubble tea is replaced with chia seeds.  Rooibos Chia Seed Bubble Tea recipe teach that the replacing the tapioca with chia seed provides a nutrient dense beverage rich in omega-3 fatty acids higher in fiber and calcium and the chia seeds provide a good source of calcium, phosphorous and magnesium.  Rooibos is an organic chocolate blend which includes rooibos tea and cacao.  The recipe and instructions for preparing the chocolate Rooibos Chia seed bubble tea as prepared fully anticipates applicant’s claims.  [See entire document]
Conclusion
Pursuant to MPEP 707.07(j) there is nothing apparent to the Examiner regarding allowable subject matter.  The concept of replacing boba or tapioca pearls or balls with chia seeds in a bubble tea or milk tea has been fully taught and suggested by the prior art.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Minatelli et al. teach a chia seed beverage and related method of making the beverage.  Di Silva et al. teach a process of making a chia based energy drink.  Belna teach a chia seed beverage and method wherein an extract of chia seed is used in the beverage.  Zhao teaches a multi-phase food and beverage.  Sweeney et al. teach pellet systems for preparing beverages.  Olsen teaches a method of making tapioca or starches for making puddings.  Zhu et al. teach a method of making dual textured bubble bits in a ready to drink beverage.  Thompson teach an endurance sports drink utilizing tapioca starch.  Stillman teach a nutritionally fortified liquid composition with viscosity changing elements and additives.  Williams et al. teach a beverage and package for a beverage which is used in making bubble tea.  Tsou teaches a tapioca ball and process of preparing the tapioca balls.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

				/Nina Bhat/                                                      Primary Examiner, Art Unit 1771